The appeal in this cause presents but a question of fact for determination. It would therefore serve no good purpose to discuss the testimony. Suffice it to say that, after a careful consideration of the evidence here presented, the conclusion has been reached that the chancellor was correct in finding that the recited consideration of the mortgage here involved of $1,080 represented all indebtedness of complainant at the time of its execution, either to complainant or her husband, and, indeed, the respondent admitted in her testimony that such was her understanding. Her testimony further disclosed that she had discussed the question of complainant's indebtedness with her husband before his death. We also agree with the conclusion that the payments made, including the sum deposited in court, fully discharged the debt. The decree is therefore affirmed. Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.